Citation Nr: 0627648	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a debt of $7,090 was correct based on the veteran's 
income for VA purposes for the period from February 1, 1996 
to June 30, 2000.  

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
mental disorder, and entitlement to service connection for a 
mental disorder, are the subjects of a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which found that the veteran had a 
debt of $7,090 to VA due to an overpayment of VA pension 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The decision on appeal found that an overpayment of VA 
pension benefits was created based on excess income the 
veteran received from the Social Security Administration 
(SSA) during the period from February 1996 to June 2000.  

In October 2003 correspondence, the veteran argued that the 
debt to VA was invalid because he would have been paid VA 
compensation for a service-connected disability at the 20 
percent rate if he had not been entitled to VA pension.  He 
asserts that the 20 percent compensation in lieu of pension 
for the covered period would "wipe out the debt."  

This argument renders the current issue on appeal 
inextricably intertwined with the issue of entitlement to 
service connection for a mental disorder, which is the 
subject of a separate remand.

Also in the October 2003 correspondence, the veteran stated 
that SSA had charged him with an overpayment which he was 
paying back.  Once it was paid, it would be as if he had 
never received the SSA benefits that were being used to 
determine the VA pension amount.  

During a July 2006 hearing before the undersigned Veterans 
Law Judge, the veteran again testified that the SSA benefits 
at issue were themselves an overpayment that he was in the 
process of repaying.  The veteran contends that if he was 
never entitled to the SSA benefits, and was in fact repaying 
them, they could not have offset his VA pension benefits.  
Accordingly, his original receipt of VA pension benefits was 
proper and no overpayment of VA pension exists.  

In addition, the record before the Board includes no evidence 
that VA provided the veteran adequate notice of VA's duty to 
notify and assist him with the development of a claim for a 
waiver of an overpayment, to include whether the overpayment 
was properly created and assessed against him.  The claims 
file before the Board is re-built and may not include all 
relevant VA correspondence.  As it is unclear whether the 
veteran has been provided adequate notice of VA's duty to 
notify and assist with respect to this claim, additional 
development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of: a) all determinations granting, 
denying, or confirming an SSA award; b) 
all determinations (if any) finding that 
an overpayment of SSA benefits had been 
created and a debt to SSA incurred; and 
c) all audits showing any SSA benefits 
paid to the veteran (if any), any amount 
he owes to SSA, and any money he has 
repaid SSA.   

2.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  

The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim of the 
impact of the notification requirements 
on that claim, to include whether the 
overpayment was properly created and 
assessed against him.  The appellant is 
requested to submit all evidence in his 
possession that pertains to the claim.  

3.  Then, after readjudication of the 
inextricably intertwined issue of 
entitlement to service connection for a 
mental disorder, readjudicate the issue 
of whether a debt of $7,090 was correct 
based on the veteran's income for VA 
purposes for the period from February 1, 
1996 to June 30, 2000.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


